Name: Commission Regulation (EEC) No 3513/89 of 23 November 1989 altering, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 89No L 342/26 Official journal of the European Communities COMMISSION REGULATION (EEC) No 3513/89 of 23 November 1989 altering, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 January 1989 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 3299/89 0 ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 3299/89 to the HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 3299/89 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 24 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member  ¡tdtes. Done at Brussels, 23 November 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 166, 25. 6. 1976, p. 1 . ( ) OJ No L 197, 26. 7. 1988, p. 30. (Ã  OJ No L 320, 1 . 11 . 1989, p. 50 . No L 342/27 24. 11 . 89 Official Journal of the European Communities ANNEX to the Commission Regulation of 23 November 1989 altering the rates of the refunds applicable to certain cereal and rice products exported in die form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund 1001 10 90 Durum wheat : I  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 12,231  In all other cases 13,295 1001 90 99 Common wheat, and meslin (mixed wheat and rye) : \  On exports of goods falling within CN codes 1902 1 1 00 and 1902 19 to the United States of America 4,333  In all other cases 4,710 1002 00 00 Rye 6,259 1003 00 90 Barley 7,387 1004 00 90 Oats 6,979 1005 90 00 Maize, other than hybrid maize for sowing 7,920 1006 20 Round grain husked rice 35,735 Medium grain husked rice 32,377 Long grain husked rice 32,377 ex 1006 30 Round grain wholly milled rice 46,110 Medium grain wholly milled rice 46,923 Long grain wholly milled rice 46,923 1006 40 00 Broken rice 11,474 1007 00 90 Sorghum 5,788 1101 00 00 Wheat or meslin flour : \  On exports of goods falling within CN codes 1902 1 1 00 and 1902 19 to the United States of America 4,912  In all other cases 5,340 1102 10 00 Rye flour 15,626 1103 11 10 Durum wheat groats and meal : I  On exports of goods falling within CN codes 1902 11 00 and 1902 19 to the United States of America 18,959  In all other cases 20,607 1103 11 90 Common wheat groats and meal :  On exports of goods falling within CN codes 1902 1 1 00 and 1902 19 to the United States of America 4,912  In all other cases 5,340